Citation Nr: 0835601	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-31 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a hypercoagulation 
disorder, with manifestations to include blood clots.  

2.  Entitlement to service connection for anaphylactic shock.  

3.  Entitlement to service connection for memory loss.  

4.  Entitlement to service connection for chronic fatigue.  

5.  Entitlement to service connection for chronic pain 
syndrome.  

6.  Entitlement to an increased rating for urticaria, 
currently rated as 0 percent disabling. 

7.  Entitlement to a total rating based on individual 
unemployability (TDIU).  






REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1991 to June 
1992.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, VA Regional Office (RO).  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in June 2005.  A transcript of the 
hearing has been associated with the claims file.  A 
September 2006 RO report of Contact notes that the appellant 
withdrew a request for a Board hearing.  

This case has previously come before the Board.  In January 
2008, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  On September 18, 2008, prior to the promulgation of a 
decision in the appeal in regard to the issues of entitlement 
to service connection for anaphylactic shock and memory loss, 
and for an increased rating for urticaria, the Board received 
notification from the appellant that a withdrawal of the 
appeal in regard to these issues is requested.

2.  The competent and probative evidence establishes that the 
appellant's hypercoagulation disorder resulting in a 
thrombosis of the lower left extremity is hereditary and was 
not caused by or the result of any in-service disease or 
injury, to include vaccination, that it was not first 
manifest during service and/or did not progress at an 
abnormally high rate during service, is not proximately due 
to service-connected disability, to include urticaria, and is 
not otherwise related to service.  

3.  A disability manifested by chronic fatigue was not 
manifest in service and is not attributable to service.  

4.  A disability manifested by chronic pain syndrome was not 
manifest in service and is not attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant in regard to the issues of entitlement to 
service connection for anaphylactic shock and memory loss, 
and for an increased rating for urticaria, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.202, 20.204.  

2.  Disability manifested by a hereditary hypercoagulation 
disorder was not incurred or aggravated in active service, 
may not be presumed to have been so incurred, and is not 
proximately due to service-connected disability.  38 U.S.C.A. 
§§ 1110, 1111 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2007).

3.  A chronic disability manifested by chronic fatigue was 
not incurred or aggravated in active service and is not 
proximately due to service-connected disability.  38 U.S.C.A. 
§§ 1110, 1111 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2007).

4.  A disability manifested by chronic pain syndrome was not 
incurred or aggravated in active service and is not 
proximately due to service-connected disability.  38 U.S.C.A. 
§§ 1110, 1111 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claims based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
January 2004 letter told him to provide any relevant evidence 
in his possession.  See Pelegrini, 18 Vet App. at 120.  




In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of any notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the appellant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in 



this case; and (2) based on the claimant's contentions as 
well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what 
was needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in November 2004.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The appellant was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn the appeal in 
regard to the issues of entitlement to service connection for 
anaphylactic shock and memory loss, and for an increased 
rating for urticaria, and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal in regard to the issues of entitlement to service 
connection for anaphylactic shock and memory loss, or for an 
increased rating for urticaria, and the appeal in regard to 
those issues is dismissed.  

II.  Service Connection

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability or was 
incurred or aggravated during service in the Armed Forces.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d), 3.304 (2007).

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application.  

In addition, as noted, the Board remanded the matters for 
further development in January 2008.  In that regard, the 
Board finds that there has been substantial compliance with 
the Board's remand orders and the Board is able to proceed 
with a decision on the merits.  To the extent that the any 
records related to the 1995 worker's compensation claim have 
not been associated with the claims file, the Board finds 
that there is sufficient evidence to make a determination as 
to the matters under consideration.  

In that regard, the Board notes that the record consistently 
reflects that the symptoms associated with the appellant's 
hypercoagulation disorder, which primarily affects the left 
lower extremity, manifested post service in 1995.  Private 
treatment records, dated in January 1995 note that the 
appellant sustained a minor electrocution injury while 
replacing some fluorescent light bulbs during work earlier 
that month, and the impression was large left lower extremity 
deep vein thrombosis.  A March 1996 record notes a history of 
an electric shock in January 1995 followed by an onset of 
pain in the left ankle, with swelling and pain involving the 
left leg.  A May 2003 private record notes chronic 
anticoagulation associated with a history of left lower 
extremity deep vein thrombosis since exposure to an electric 
shock in 1995, and in a November 2003 letter from the 
appellant's private doctor, a history of chronic left lower 
extremity venous stasis ulceration on the anteromedial 
malleolar area since 1995 was noted following left lower 
extremity deep vein thrombosis which developed after having 
received an electric shock.  The September 2004 VA 
examination report notes the appellant's reported history of 
deep vein thrombosis following an electrical shock in 1995, 
and Social Security Administration (SSA) disability records 
reflect a determination that disability due to chronic venous 
insufficiency began in July 2003.  Thus, in light of the fact 
that the evidence establishes that the initial manifestations 
of the hypercoagulation disorder had an onset in 1995, 
further remand to attempt to obtain additional treatment 
records in that regard would be a waste of limited government 
resources.  Stated differently, current disability has been 
established with initial manifestations shown post service in 
1995.  Thus, the pivotal issue is whether the current 
disorder is related to service.  

Essentially, as noted in statements received in November 2003 
and December 2003, the appellant asserts that he has blood 
clots, as a result of a vaccination in service, and 
specifically, an anthrax vaccine in anticipation of 
deployment to the Gulf.  In addition, he contends that he has 
chronic fatigue and chronic pain syndrome related to the 
blood clots and/or an disease or injury in service, to 
include an in-service vaccine.  The Board notes that in the 
December 2003 statement, he conveyed that following a 
vaccination in 1991, he had an immediate adverse reaction at 
the site of the injection on his arm in the form of a lesion, 
that a lesions appeared on the left foot the following day, 
that new lesions began appearing every day thereafter, and in 
a January 2004 statement, he added that in 1995, he developed 
a blood clot in the left leg.  

Having carefully reviewed the record, the Board finds that 
service connection is not warranted for the claimed disorders 
on appeal under any theory of entitlement.  To the extent 
that a theory of entitlement based on undiagnosed illness has 
been asserted, as reflected in a September 2005 VA Form 9, 
the appellant stated that he did not serve in the Southwest 
Theater of Operations.  Thus, the provisions of 38 C.F.R. 
§ 3.317 are not for application.  

Next, in regard to secondary service connection, to the 
extent that it has been asserted, the Board notes that except 
as provided in 38 C.F.R. § 3.300(c), disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2007).  When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order 
to warrant service connection on a secondary basis for a 
hypercoagulation defect, chronic fatigue or pain syndrome, 
the evidence must show that the appellant's service-connected 
disability either caused or aggravated the hypercoagulation 
defect, chronic fatigue or pain syndrome.  

In this case, the Board finds that neither a hypercoagulation 
disorder, nor a disorder manifested by chronic pain or 
fatigue is related to the appellant's service connected 
disabilities, which consists of patellofemoral syndrome of 
the right and left knee and urticaria.  Rather, the 
appellant's hypercoagulation disorder is hereditary or 
congenital, and pain and/or fatigue have been attributed to 
either the hypercoagulation disorder and/or other nonservice-
connected disability.  

In that regard, the Board notes that the January 1995 private 
records of treatment note that the blood clot propagated from 
the ankle all the way up to the pelvis, which the examiner 
noted would be unusual in the absence of any underlying 
hypercoaguable syndrome, thus, opining that the most likely 
cause for a hypercoaguable syndrome in an individual within 
the age group of the appellant at that time would be an 
inherited disorder.  In addition, a June 2004 private record 
notes the appellant tested positive for May-Thurner's 
Syndrome, and the November 2004 VA examiner specifically 
concluded that the appellant's hypercoagulation disorder, 
including a protein C and S deficiency, and a factor 5 leiden 
mutation, were hereditary in etiology.  

In that regard, the Board notes that in a VA General Counsel 
Precedent Opinion, it was held, in pertinent part, that 
service connection may be granted for hereditary diseases, 
which either first manifest during service or which 
preexisted service and progressed at an abnormally high rate 
during service.  VAOPGCPREC 67-90 (July 18, 1990); VAOGCPREC 
82-90 (July 18, 1990).  The Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M-21 was subsequently 
amended as a result of these opinions.  The amendments 
provided the following: Congenital or developmental defects 
are normally static conditions which are incapable of 
improvement or deterioration.  A disease, even one which is 
hereditary in origin, e.g., retinitis pigmentosa, polycystic 
kidney disease, sickle cell diseases and Huntington's disease 
(chorea), is usually capable of improvement or deterioration.  
Service connection may be granted, if warranted, for diseases 
of congenital, developmental or familial (hereditary) origin 
which either first manifest themselves during service or 
which preexist service and progress at an abnormally high 
rate during service.  See VA Adjudication Manual M21-1, Part 
VI, Chapter 7, § 7.01(g) (Mar. 20, 2002) (later rescinded and 
replaced by Adjudication Manual (Manual Rewrite), M21-1/MR, 
Part IV, Subpart ii, Chapter 2, Section B, Para. 7).  

In addition, the Board notes that a veteran is considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, except where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such.  
38 U.S.C.A. § 1111 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.304(b) (2007).  Clear and unmistakable evidence is required 
to rebut the presumption of sound condition at service 
entrance when the claimed disorder was not noted at service 
entrance.  The Board notes that on a September 1989 medical 
history, he denied having or having had cramps in his legs, 
and an April 1991 dental questionnaire reflects he denied 
bruising or bleeding easily, and while hereditary, nothing in 
that regard was noted at service entrance.  The Board notes 
that complaints in regard to the bilateral legs/lower 
extremities, to include shin splints in October 1991 and he 
was discharged due to a preexisting ankle disorder.  
Regardless, there is clear and unmistakable evidence 
establishing that the initial manifestations of the 
hypercoagulation disorder had an onset post service in 1995. 

In this case, neither a hypercoagulation disorder, nor 
chronic pain or fatigue was noted at service entrance and 
there is no clear and unmistakable evidence that a 
hypercoagulation disorder or chronic fatigue or pain syndrome 
existed prior to service, or that any hereditary 
hypercoagulation disorder manifested during service and/or 
progressed at an abnormal rate during service.  Rather, the 
record consistently reflects that the symptoms associated 
with the hypercoagulation disorder manifested post service in 
1995, that such is unrelated to service and that symptoms of 
chronic pain and/or fatigue are related to either the 
nonservice-connected hypercoagulation disorder and/or other 
non-service connected disorders.  

In reaching a determination in this matter, the Board has 
considered the record, to include the contemporaneous service 
medical records, to include a May 1992 dental health 
questionnaire in which he denied bruising or bleeding easily, 
as well as a lack of a diagnosis of a hypercoagulation 
disorder, or a diagnosis of a disorder manifested by chronic 
fatigue or pain syndrome during service, and the post-service 
evidence clearly showing the initial manifestations of a 
coagulation disorder in 1995.  The Board notes that the 
records show he was administratively separated in June 1992 
based on a Medical Board determination related to preexisting 
bilateral pes cavus, not a coagulation disorder.  Thus, Board 
finds that the presumption of sound condition at service 
entrance attaches and given a lack of any in-service 
diagnosis in regard to a coagulation disorder or a disorder 
manifested by chronic fatigue or pain syndrome, the theory of 
in-service aggravation is not relevant.  

The Board notes that the appellant is competent to report his 
symptoms, as well that he was vaccinated in service and had 
lesions in service.  As a layman, however, his opinion alone 
is not sufficient upon which to base a determination as to a 
relationship between service and current disability.  More 
specifically, the Board finds that his opinion alone does not 
provide a sufficient basis upon which to make a determination 
as to whether any current disability is related to service.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Significantly, the November 2004 VA examiner determined that 
the appellant's hypercoagulation disorder resulting in a 
thrombosis of the left lower extremity with stent insertion 
with clotting of the stent and extending of the clot to the 
vena cava was not triggered by, caused by, or the result of, 
a vaccination in service.  The Board notes that the findings 
contained in the November 2004 VA examination report are not 
inconsistent with the literature received in February 2005, 
in which the conclusion reached was that there was most 
likely a genetic predisposition to developing adverse 
reactions towards vaccinations since over 60 percent of the 
ill Gulf War veterans in the study had positive hereditary 
risk factors, with notation of possible other contributing 
factors that may have caused the illness or worsened the 
preexisting disease.  Regardless, the appellant did not serve 
in the Persian Gulf.  

In addition, the November 2004 VA examiner stated that the 
hereditary hypercoagulation defect appeared to be the most 
likely cause of the appellant's 'chronic pain' in the left 
lower extremity, and attributed the appellant's symptoms of 
fatigue and memory loss to having to cope with the effects of 
the hereditary clotting disorder.  The Board notes that 
private records, dated in 2003, reflect that he was 
undergoing pain management and taking medication not only for 
chronic pain in the left ankle, but also for depression, and 
private records, to include a January 2003 record, note 
chronic pain syndrome in association with his right ankle and 
back.  

The Board notes that while a June 2004 private record 
reflects complaints of chronic pain syndrome associated with 
body aches and pains with arthralgia and myalgia, with 
notation that such was based on the appellant's complaints, 
the November 2004 VA examiner stated that there were no 
definitive records with regard to a diagnosis of 
fibromyalgians and chronic pain syndrome relative to the 
appellant in this case.  Regardless, the competent and 
probative evidence establishes that the appellant's 
hypercoagulation disorder and symptoms of pain and/or fatigue 
are not related to in-service disease or injury.  

In regard to the appellant's statements to the effect that he 
had skin lesions in service, the July 1994 rating decision 
reflects that in-service skin manifestations have been 
attributed to urticaria, for which service connection has 
been established.  The Board notes that while the appellant 
has asserted that manifestations of urticaria were a result 
of a series of vaccinations in June 1991 during service, the 
May 1994 examiner noted no specific eliciting event in 
association with the onset of urticaria in service.  
Regardless, the September 2004 VA examiner stated that the 
appellant's deep venous thrombosis and the lesions secondary 
to the chronic venous stasis changes of the deep venous 
thrombosis in the left lower extremity were not caused by, 
secondary to, or exacerbated by the service-connected 
urticaria.  The report notes that the urticaria lesions had 
not been present for many years, noting that the hereditary 
deficiency of proteins C & S made him at a very high risk for 
forming clots.  

To the extent that the appellant has asserted, to include in 
the September 2005 VA Form 9, that the November 2004 VA 
examination was inadequate, the Board notes that the November 
2004 VA examiner was a medical doctor, the claims file was 
reviewed, and the physician provided a complete rationale for 
the opinions accompanying the report of examination.  The 
appellant has presented no evidence that the examiner is 
incompetent or that the examination was not thorough or 
complete.  Therefore, to the extent that he has requested 
another examination in regard to the matters decided herein, 
such request is denied.  

In sum, service medical records are negative for a 
manifestations of a hypercoagulation disorder, or a disease 
or injury manifested by chronic pain or fatigue, the 
hereditary hypercoagulation disorder was not manifest in 
service and/or did not abnormally progress during service, a 
disability manifested by chronic pain and/or fatigue was not 
manifest in service, and the competent evidence establishes 
that neither a hypercoagulation disorder, any disorder 
manifested by chronic pain or fatigue is related to service 
or service-connected disability, to include service-connected 
urticaria.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

The appeal in regard to the issues of entitlement to service 
connection for anaphylactic shock and memory loss, and for an 
increased rating for urticaria is dismissed.

Service connection for a hypercoagulation disorder, with 
manifestations to include blood clots, is denied.  

Service connection for a chronic fatigue is denied.  

Service connection for chronic pain syndrome is denied.  


REMAND

In regard to a TDIU, the Board notes that in Stegall v. West, 
11 Vet. App. 268, 271 (1998), the Court held that a remand by 
the Board confers upon the veteran or other claimant, as a 
matter of law, the right to compliance with the Board's 
remand order.  Moreover, the Court further held that the 
Board itself errs when it fails to ensure compliance with the 
terms of its remand.  Id.

In the Board's January 2008 remand, it was noted that the 
appellant had filed a December 2004 notice of disagreement in 
regard to the denial of a TDIU and that the AOJ had not 
issued a statement of the case in keeping with the Court's 
holding in Manlincon v. West, 12 Vet. App. 238 (1999).  While 
the AOJ issued a June 2008 supplemental statement of the 
case, the appellant was not advised of his appellate rights 
and/or responsibilities in regard to perfecting an appeal in 
regard to the issue of entitlement to a TDIU.  Consequently, 
the AOJ should issue a statement of the case in regard to the 
entitlement to a TDIU, and advise the appellant of his 
appellate rights, to include that he must submit a timely 
substantive appeal following the issuance of the statement of 
the case in order for the issue to be perfected to the Board.  
38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the 
case on the issue of entitlement to a 
TDIU, to include notice of appellate 
rights.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


